Citation Nr: 0705923	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-16 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to service connection for (1) rectal cancer, (2) 
a low back disorder, (3) impotence, (4) peripheral neuropathy 
of the lower extremities, and (5) residuals of a colostomy to 
include as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) St. Paul, Minnesota 
Regional Office (RO), which denied entitlement to service 
connections for rectal cancer, a low back disorder, 
impotence, peripheral neuropathy of the lower extremities, 
and residuals of a colostomy. 

In February 2006, the veteran and his daughter appeared at 
the RO and offered testimony in support of the veteran's 
claims before the undersigned.  A transcript of the hearing 
testimony has been associated with the veteran's claims file.  
At this hearing the veteran submitted additional evidence 
accompanied by a waiver of RO consideration, which will be 
considered by the Board in adjudication of this appeal.

The issues of service connection rectal cancer, impotence, 
and residuals of a colostomy are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDING OF FACT

Notwithstanding medical data on file denoting the presence of 
current disablement of the veteran due to a low back disorder 
and peripheral neuropathy, competent evidence of a nexus 
between these disorders and the veteran's period of service 
or any event thereof, including claimed exposure to ionizing 
radiation is lacking. 




CONCLUSION OF LAW

A low back disorder and peripheral neuropathy were not 
incurred in or aggravated by military service, nor may 
arthritis or peripheral neuropathy be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2003 and August 
2003; and a rating decision in January 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained medical examinations in 
relation to these claims as the information and evidence of 
record contains sufficient competent medical evidence to 
decide the claims.  See 38 C.F.R. § 3.159(c)(4) (2006).  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

Merits of the Claims

In hearing testimony and other statements on file, the 
veteran argues that his claimed disorders originated in 
service or are otherwise the result of his period of active 
duty. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d).

Furthermore, where a veteran served ninety (90) days or more 
during a period of war and certain specified disorders, to 
include organic diseases of the nervous system and arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease will 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection for a disorder, which is claimed to be 
attributable to ionizing radiation exposure during service, 
can be accomplished in three different ways. Ramey v. Brown, 
9 Vet. App. 40, 44 (1996).  First, there are specific types 
of cancer, which may be presumptively service connected.  See 
38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(d).  Second, 38 
C.F.R. § 3.311(b) provides a list of "radiogenic diseases" 
which will be service connected providing that certain 
conditions specified in that regulation are met.  Third, 
direct service connection can be established by showing that 
the disability was incurred or aggravated in service or was 
the result of disease or injury in service.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Here, the veteran's service medical records are negative for 
any complaint or findings of the claimed disorders.  On the 
veteran's December 1956 medical examination for service 
discharge a clinical evaluation of the veteran to include his 
spine, lower extremities, and neurologic system found no 
abnormalities. 

Post service, there is no showing of peripheral neuropathy or 
arthritis within the one-year period immediately following 
the veteran's discharge from service in December 1954.  Many 
years after service, medical treatment beginning in the 
1990's or later for various disorders, including peripheral 
neuropathy and degenerative joint disease of the lumbar spine 
is initially shown.  The initial manifestations of these 
disorders are too remote in time from service to attribute to 
service absent medical opinion to the contrary.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board recognizes that the veteran's private physician, 
Dr. W. H. G., in statements dated in October 2003 and 
November 2004, has expressed an opinion that the veteran's 
peripheral neuropathy far exceeds anything that has been seen 
on the basis of his diabetes alone.  He has further stated 
that whether or not this could be the result of ionizing 
radiation "I am not certain but one would have to consider 
it a possibility."  The Board concludes that this opinion is 
too speculative in nature to establish causation of the 
claimed disabilities by any exposure to ionizing radiation.  
See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" and 
is too speculative to establish medical nexus).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not probative).  
As such, the opinion expressed by Dr. G. as to the 
relationship between the veteran's peripheral neuropathy and 
his service is of limited probative value.  Indeed the Court 
has held that where a physician is unable to provide a 
definite casual connection, the opinion on the issue 
constitutes "what may be characterized as non-evidence."  
See Permen v. Brown, 5 Vet. App. 237, 242 (1993). 

Here competent evidence of a nexus to service is lacking.  
While the veteran himself has offered an opinion linking his 
low back disorder and peripheral neuropathy to service, the 
record does not reflect that the veteran has the requisite 
medical background or training so as to render competent his 
opinions as to questions of medical diagnosis or etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Furthermore, the veteran's low back disorder and peripheral 
neuropathy are not radiogenic diseases under 38 C.F.R. § 
3.311(b)(2), or a disease specific to radiation exposed 
veterans under 38 C.F.R. § 3.309(d). The veteran's conditions 
are not listed under 38 C.F.R. § 3.311(b)(2) as a radiogenic 
diseases nor under 38 C.F.R. § 3.309(d) as a disease specific 
to radiation-exposed veterans. Thus, the veteran's low back 
disorder and peripheral neuropathy are not entitled to a 
presumption of service connection under these regulatory 
provisions, notwithstanding his claimed exposure to radiation 
in service.  Further, in the absence of competent medical 
evidence corroborating that the veteran's low back disorder 
or peripheral neuropathy is a result of radiation exposure, 
service connection for those disorders based on a claim of 
exposure to ionizing radiation is not warranted. 

In the absence of a nexus established by competent medical 
evidence between the claimed low back disorder and peripheral 
neuropathy and the veteran's service, a preponderance of the 
evidence is against entitlement to service connection for 
these disorders on any basis.  The Board finds that the 
evidence does not demonstrate incurrence or aggravation of a 
low back disorder or peripheral neuropathy during service, 
that a low back disorder or peripheral neuropathy manifested 
to a compensable degree within any presumptive period, or 
that a low back disorder or peripheral neuropathy are related 
to service or any incident of service.

Accordingly, the appeal for a low back disorder and 
peripheral neuropathy must be denied.  In reaching this 
decision, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the veteran's claims for service 
connection, such statue is not for application in this 
instance and the claims for service connection must be 
denied.


ORDER

Service connection for a low back disorder to include as a 
result of claimed ionizing radiation exposure is denied.

Service connection for peripheral neuropathy to include as a 
result of ionizing radiation exposure is denied


REMAND

The veteran asserts that he suffers from the rectal cancer as 
a result of exposure to ionizing radiation while training, 
during a six week period beginning in December 1953, as a 
combat engineer on the island of Ita Jima, which he reported 
to be approximately six miles from Hiroshima.

Although the veteran does not meet the definition of a 
"radiation-exposed veteran," 38 C.F.R. § 3.311(b) provides a 
listing of radiogenic diseases, diseases which may be induced 
by ionizing radiation.  These diseases (including all 
cancers), while not accorded the benefit of the regulations 
regarding presumptive service connection, have been 
determined to be potentially radiogenic in nature, and may be 
referred to the Under Secretary for Benefits for a 
determination as to whether it is at least as likely as not 
that the veteran's listed disease resulted from exposure to 
radiation in service.

If a veteran who does not meet the definition of a radiation-
exposed veteran develops a radiogenic disease following his 
separation from service, and it is asserted that the disease 
resulted from exposure to ionizing radiation during service, 
an assessment must be made as to the size and nature of the 
radiation dose.  In this case, since the veteran did not 
participate in atmospheric nuclear weapons testing or in the 
occupation of Hiroshima and Nagasaki, the dose estimate 
procedures outlined under 38 C.F.R. § 3.311(a)(2)(iii) are 
for application.  All of the veteran's pertinent records are 
to be forwarded to the Under Secretary for Health, who will 
be responsible for preparation of a dose estimate, to the 
extent feasible, based on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).

When it is determined that a veteran was exposed to ionizing 
radiation as a result of claimed activities, and the veteran 
subsequently developed a radiogenic disease, and the disease 
first became manifest within the period specified in 
38 C.F.R. § 3.311(b)(5), then before its adjudication the 
claim must be referred to the Under Secretary of Benefits for 
further consideration in accordance with 38 C.F.R. 
§ 3.311(c).  This regulation indicates that the Under 
Secretary for Benefits is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health.

In order to give the veteran every consideration with respect 
to the present appeal and to accord the appellant due process 
of law, the Board finds that further development with respect 
to the issues on appeal in this case is warranted.

Additionally, the Board observes that the veteran's service-
connection claim for impotence and residuals of a colostomy, 
which he alternatively claims are secondary to his rectal 
cancer are so closely tied with the issue of entitlement to 
service connection for rectal cancer, that a final decision 
on these issues cannot be rendered until a decision on the 
claim for service connection for rectal cancer has been 
rendered, and thus they are "inextricably intertwined."  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, 
these matters should be adjudicated simultaneously, which 
will require that the Board defer a decision until the rectal 
cancer claim has been resolved.

Accordingly, this case is REMANDED for the following:

1.  Forward the veteran's claims file to 
the Under Secretary for Health, who will 
be responsible for preparation of a dose 
estimate, to the extent feasible, based 
on available methodologies.

2.  The claims file should then be 
referred to the Under Secretary of 
Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c), 
including a request for an advisory 
medical opinion from the Under Secretary 
for Health, if found to be necessary.

3.  After the above development has been 
completed, and after giving the veteran 
an opportunity to supplement the record, 
re-adjudicate the issues on appeal.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


